                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:21-cv-00063-MR

ONDRE HUNTER,               )
                            )
              Plaintiff,    )
                            )
vs.                         )
                            )                     ORDER
GARRY L. MCFADDEN,          )
                            )
              Defendant.    )
___________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint pursuant to 28 U.S.C. §§ 1915(e) and 1915A. [Doc. 1]. Plaintiff

is proceeding in forma pauperis. [Docs. 2, 6].

I.    BACKGROUND

      Pro se Plaintiff Ondre Hunter (“Plaintiff”) is a pre-trial detainee currently

incarcerated at the Mecklenburg County Detention Center in Charlotte, North

Carolina. Plaintiff filed this action on February 9, 2021, pursuant to 42 U.S.C.

§ 1983, against Defendant Garry L. McFadden, identified as the Sheriff of

Mecklenburg County, in his official capacity only. [Doc. 1 at 2]. Plaintiff

claims that his rights under the Eighth and Fourteenth Amendments to the

U.S. Constitution were violated on or around January 19, 2021, when he was

charged with vandalism and $100.00 was deducted from his prison account



         Case 3:21-cv-00063-MR Document 8 Filed 03/16/21 Page 1 of 6
for the damage he allegedly caused. [Id. at 5-6]. Plaintiff alleges that the

charging officer offered only circumstantial, and not “substantial,” evidence

against Plaintiff for the vandalism. [Id. at 6].

       For relief, Plaintiff seeks compensatory and punitive damages. [Id. at

5].

 II.   STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, § 1915A

requires an initial review of a “complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a

governmental entity,” and the court must identify cognizable claims or

dismiss the complaint, or any portion of the complaint, if the complaint is

frivolous, malicious, or fails to state a claim upon which relief may be granted;

or seeks monetary relief from a defendant who is immune from such relief.

In its frivolity review, this Court must determine whether the Complaint raises

an indisputably meritless legal theory or is founded upon clearly baseless

factual contentions, such as fantastic or delusional scenarios. Neitzke v.

Williams, 490 U.S. 319, 327-28 (1989).


                                        2

         Case 3:21-cv-00063-MR Document 8 Filed 03/16/21 Page 2 of 6
III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). Plaintiff

claims that his rights under the Eighth and Fourteenth Amendments were

violated by the alleged conduct. Plaintiff’s Complaint fails initial review for

several reasons.

       Plaintiff sues Defendant McFadden, the Sheriff of Mecklenburg

County, in his official capacity only. Suits against sheriffs in their official

capacity are in substance claims against the office of the sheriff itself. Gannt

v. Whitaker, 203 F.Supp.2d 503, 508 (M.D.N.C. Feb. 26, 2002). To succeed

on such a claim, Plaintiff must allege that a Sheriff’s Office policy or custom

resulted in the violation of federal law. See Monell v. New York City Dept. of

Social Services, 436 U.S. 658, 694, 98 S. Ct. 2018, 2037-38 (1978) (holding

that in an official capacity suit, the entity’s “policy or custom” must have

played a part in the violation of federal law); Oklahoma City v. Tuttle, 471

U.S. 808, 818-20, 105 S. Ct. 2427, 2433-34 (1985) (discussing same).

Plaintiff makes no such claim here. As such, Plaintiff has failed to state a

claim against Defendant McFadden in his official capacity.


                                       3

         Case 3:21-cv-00063-MR Document 8 Filed 03/16/21 Page 3 of 6
      Plaintiff’s claim would also fail if he had named Defendant McFadden

in his individual capacity. The doctrine of respondeat superior does not apply

in actions brought under § 1983. See Monell, 436 U.S. at 694. Rather, to

establish liability under § 1983, a plaintiff must show that the defendant

“acted personally” to cause the alleged violation. See Vinnedge v. Gibbs,

550 F.2d 926, 928 (4th Cir. 1977) (citation omitted). Here, Plaintiff has not

alleged that McFadden acted personally, only that the unnamed “charging

officer” charged Plaintiff with vandalism without “substantial evidence.”

      Furthermore, Plaintiff has failed to state a claim for relief in any event.

The Eighth Amendment protects prisoners from inhumane methods of

punishment and from inhumane conditions of confinement.             Williams v.

Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). “Prison conditions may be harsh

and uncomfortable without violating the Eighth Amendment prohibition

against cruel and unusual punishment.” Dixon v. Godinez, 114 F.3d 640,

642 (7th Cir. 1997). Here, taking Plaintiff’s allegations as true and drawing

all reasonable inferences in Plaintiff’s favor, Plaintiff has not stated a claim

under § 1983 for violation of the Eighth Amendment. Plaintiff’s claim that

$100.00 was taken from his prison account in relation to a vandalism charge

simply does not fall within the protections of the Eighth Amendment.




                                       4

         Case 3:21-cv-00063-MR Document 8 Filed 03/16/21 Page 4 of 6
       As to Plaintiff’s Fourteenth Amendment claim, Plaintiff alleges that

money was taken from his prison account without due process. This claim

fails because Plaintiff has an adequate post-deprivation remedy in state tort

law.   See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (stating that

intentional deprivations of property do not violate the Due Process Clause if

a meaningful post-deprivation remedy for the loss is available); Wilkins v.

Whitaker, 714 F.2d 4, 6 (4th Cir. 1983) (“Under North Carolina law, an action

for conversion will lie against a public official who by an unauthorized act

wrongfully deprives an owner of his property.”). Plaintiff may bring his claim

for the deprivation of his $100.00 in state court. As such, Plaintiff has also

failed to state a claim for relief under the Fourteenth Amendment.

       The Court will, therefore, dismiss Plaintiff’s Complaint on initial review

with prejudice because amendment would be futile.

IV.    CONCLUSION

       For the reasons stated herein, Plaintiff’s Complaint is dismissed with

prejudice for failure to state a claim upon which relief may be granted.

                                    ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint [Doc. 1] is

DISMISSED WITH PREJUDICE for failure to state a claim.

       The Clerk is respectfully instructed to terminate this action.


                                        5

         Case 3:21-cv-00063-MR Document 8 Filed 03/16/21 Page 5 of 6
IT IS SO ORDERED.           Signed: March 16, 2021




                               6

  Case 3:21-cv-00063-MR Document 8 Filed 03/16/21 Page 6 of 6
